     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 1 of 53 PageID #:105




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JAMELIA FAIRLEY and ASHLEY REDDICK,                  )
on behalf of themselves and all those similarly      )
situated,                                            )
                                                     )
        Plaintiffs,                                  )      Case No. 1:20-cv-02273
                                                     )
v.                                                   )      Judge: Virginia M. Kendall
                                                     )
McDONALD’S CORPORATION,                              )      Jury Demanded
McDONALD’S USA, LLC,                                 )
and McDONALD’S RESTAURANTS OF                        )
FLORIDA, INC.                                        )
                                                     )
        Defendants.                                  )

                               FIRST AMENDED COMPLAINT

                                  NATURE OF THE ACTION

        1.      This is a civil rights and employment discrimination class action brought by

Plaintiffs Jamelia Fairley and Ashley Reddick on behalf of themselves and similarly-situated

female employees of restaurants owned and operated in Florida by the Chicago-based

McDonald’s corporation, for sexual harassment and retaliation in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq. (“Title VII”), and the Florida

Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”). Defendants are the corporate entities

that comprise Plaintiffs’ employer: McDonald’s Corporation, McDonald’s USA, LLC, and

McDonald’s Restaurants of Florida, Inc. (together, “McDonald’s” or “Defendants”).

        2.       McDonald’s, one of the largest employers in the country, creates and permits a

toxic work culture from the very top—as reflected by former-CEO Steve Easterbrook’s recent
    Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 2 of 53 PageID #:106




firing for an inappropriate relationship with a subordinate1—and throughout its thousands of

restaurants within the United States that employ over one million workers.

       3.      McDonald’s workers nationwide – and women in particular-- have for years been

telling their stories of routine, severe sexual harassment and abuse.2 Among them are teenagers,

to whom the company promises “America’s best first job” and instead delivers predation.3

McDonald’s employees are literally taking to the streets to protest the mistreatment that is

endemic to their daily lives at the company.4 McDonald’s employees -- women in particular --

report routine harassment at the hands of supervisors, co-workers, and customers. They also

describe swift and severe retaliation for objecting to such mistreatment, and an utter failure to

discipline harassers or remedy hostile work environments.5 And they are speaking out about the




1
        See, e.g., Heather Haddon & Suzanne Vranica, “McDonald’s Looks Beyond Party
Culture,” THE WALL STREET JOURNAL (Jan. 5, 2020), https://www.wsj.com/articles/mcdonalds-
looks-beyond-party-culture-11578243600.
2
        See, e.g., Áine Cain, Gretchen Carlson Spotlighted McDonald’s Workers Speaking Out
Against Sexual Harassment at the Fast Food Giant in Her New Series, BUSINESS INSIDER (Jan.
15, 2019), https://www.businessinsider.com/mcdonalds-workers-sexual-harassment-gretchen-
carlson-show-2019-1.
3
        See, e.g., Taja Davis, Tucson Teen Takes on McDonald’s; Sexual Harassment Claims,
KGUN 9 (May 22, 2019), https://www.kgun9.com/news/local-news/tucson-teen-takes-on-
mcdonalds-sexual-harassment-claims.
4
        See, e.g., Heather Haddon, McDonald’s Workers Strike to Protest Pay and Harassment
Complaints, THE WALL STREET JOURNAL (May 23, 2019),
https://www.wsj.com/articles/mcdonalds-workers-strike-to-protest-pay-and-harassment-
complaints-11558627417; Kim Elsesser, McDonald’s Workers Are Striking Over Sexual
Harassment, But Will the Company Act?, FORBES (Sept. 17, 2018),
https://www.forbes.com/sites/kimelsesser/2018/09/17/mcdonalds-workers-strike-over-sexual-
harassment-but-will-mcdonalds-act/#19ebc1b43f26.
5
        See, e.g., Christopher Yee, Employee to Feds: Sexual Harassment Runs Rampant at
Monterey Park McDonald’s, PASADENA STAR-NEWS (May 24, 2019),
https://www.pasadenastarnews.com/2019/05/24/employee-to-feds-sexual-harassment-runs-
rampant-at-monterey-park-mcdonalds/.
                                                 2
    Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 3 of 53 PageID #:107




losses caused by harassment at McDonald’s—not just wages and benefits, but also their

emotional well-being and sense of dignity.6

       4.      This scourge of sexual harassment is pervasive throughout McDonald’s

restaurants. According to a recent poll, three out of every four female non-managerial

McDonald’s employees have personally experienced sexual harassment at McDonald’s, ranging

from unwelcome sexual comments to unwanted touching, groping, or fondling, to rape and

assault.7 And over 70% of those who reported sexual harassment they witnessed or experienced

faced some form of retaliation, with 42% reporting loss of income as a result.8

       5.      McDonald’s has long been aware of, and failed to address, this endemic problem.

In part because of these workers’ brave efforts to speak up, the hundreds of charges filed with the

Equal Employment Opportunity Commission (EEOC) and state civil rights agencies, and over 80

federal lawsuits and countless state lawsuits detailing severe or pervasive harassment at

McDonald’s restaurants around the country, McDonald’s is well aware that its policies are

woefully insufficient to protect all of its employees, but female employees in particular, and to

prevent or remedy sexual harassment. By failing to revise its nationwide policies and practices



6
        See, e.g., Delisha Rivers, I’m One of 25 People Who Filed a Sexual Harassment
Complaint against McDonald’s. Here’s My Story., VOX (May 30, 2019),
https://www.vox.com/first-person/2019/5/30/18644181/mcdonalds-sexual-harassment-me-too.
7
        See ALG Research, Sexual Harassment is a Pervasive Problem at McDonald’s Locations
Nationwide (May 19, 2020), http://www.changetowin.org/wp-
content/uploads/2020/05/RESULTS-MEMO-MCDONALDS-SEXUAL-HARASSMENT-
SURVEY-5.19.2020.pdf, reporting findings from an April 2020 online survey of almost 800
non-managerial female workers who either currently work at McDonald’s or worked at
McDonald’s within the last year. See also Bryce Covert, Sexual Harassment at McDonald’s Is
Even Worse Than We Knew, THE NATION (May 26, 2020),
https://www.thenation.com/article/society/mcdonalds-sexual-harassment/ (discussing survey);
Women Rule Newsletter, POLITICO (May 29, 2020),
https://www.politico.com/newsletters/women-rule/2020/05/29/womens-impending-retreat-
489372 (discussing survey and providing link under heading “#METOO at MCDONALDS”).
8
        Id.
                                                 3
    Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 4 of 53 PageID #:108




to stem the tide of harassment and retaliation against female employees in its restaurants,

McDonald’s has knowingly perpetrated a pattern and practice of sex discrimination by forcing

women to work in hostile work environments.

       6.      McDonald’s has attempted to distance itself from the sexual harassment faced by

women workers nationwide by contending that only franchisees, and not the McDonald’s

corporation, should bear any responsibility for protecting McDonald’s employees.9 Even setting

aside the issue of McDonald’s corporate responsibility for the franchisee-owned restaurants,

McDonald’s itself undisputedly owns and operates over 650 non-franchised restaurants in the

United States, and directly employs some 40,000 restaurant-level employees at its corporate

owned and operated “McOpCo” restaurants.

       7.      A recent poll found that workers at corporate restaurants are even more likely than

workers at franchise restaurants to have experienced sexual harassment, with 83% of female non-

managerial workers at corporate restaurants reporting having experienced at least one instance of

sexual harassment, and 31% reporting having experienced eight or more types of sexual

harassment.10 McDonald’s bears direct responsibility for these workers, and the hostile

atmosphere and abuse that they suffer.11



9
        McDonald’s relationship with its franchisees is one of extreme control—from the training
of managers at Hamburger University in Chicago to imposition of policies that impact the daily
lives of all employees. Indeed, McDonald’s exerts such control over franchise restaurants’
operations that it is the joint employer of workers at franchised restaurants. Moreover,
McDonald’s also tricks workers at franchise restaurants into thinking that they are directly
employed by McDonald’s by, among other things, operating a nationwide job application
network, such that the franchisees are apparent agents of McDonald’s.
10
        See ALG Research, Sexual Harassment is a Pervasive Problem at McDonald’s Locations
Nationwide (May 19, 2020), http://www.changetowin.org/wp-
content/uploads/2020/05/RESULTS-MEMO-MCDONALDS-SEXUAL-HARASSMENT-
SURVEY-5.19.2020.pdf.
11
        McDonald’s Corporation’s most recent SEC Form 10-K filing (2019 Annual Report filed
2/26/20) reflects that it operates McDonald’s restaurants and has “Company-owned and operated
                                                 4
    Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 5 of 53 PageID #:109




        8.     The largest concentration of corporate owned and operated McOpCo restaurants

is in Florida, where McDonald’s owns and operates over 100 restaurants. The experiences of the

Plaintiffs, who worked for McDonald’s at a corporate owned and operated Florida McOpCo

restaurant, are emblematic of McDonald’s systemic sexual harassment problem: As Plaintiffs

recount, they and many of their fellow female co-workers were subjected to severe or pervasive

sexual harassment and a hostile work environment, including groping, physical assaults, and

sexually-charged verbal comments. Rather than protect workers, McDonald’s restaurant-level

managers, as well as regional supervisors and human resources professionals with authority over

broad swaths of McDonald’s corporate owned and operated Florida McOpCo restaurants,

knowingly stood by and allowed the harassment to continue unabated, while ultimately

retaliating against the women who complained. McDonald’s strategy in Florida appears to be:

deny, ignore, and punish anyone who complains too loudly, and at times, move harassers from

one restaurant to another restaurant, where they have access to and can further harass more

women.

        9.     Despite being on notice of pervasive problems of sexual harassment at its

corporate owned and operated McOpCo restaurants nationwide, including in Florida,

McDonald’s fails to address such unlawful sexual harassment and the company culture that

enables it:




restaurant employees.” See MCDONALD’S CORP. FORM 10-K at 3, 5 (February 26, 2020),
available at
https://www.sec.gov/ix?doc=/Archives/edgar/data/63908/000006390820000022/mcd-
12312019x10k.htm.

                                                5
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 6 of 53 PageID #:110




             •    McDonald’s does nothing to assure sexual harassment training actually takes

                  place or actually succeeds in preventing harassment, despite paying lip service

                  to training crew members;

             •    On information and belief, McDonald’s also does nothing to train in-restaurant

                  managers about how to respond to harassment complaints and prevent

                  harassment, and fails to hold accountable those managers who allow harassment

                  to flourish, or who retaliate against those who report harassment;

             •    On information and belief, McDonald’s also fails to train its regional managers

                  who supervise numerous restaurants, and/or provide human resources

                  consulting services for numerous restaurants, in how to respond to harassment

                  complaints and prevent harassment, and also fails to hold accountable those

                  upper level managers who allow harassment to flourish and/or retaliate against

                  those who dare to complain; and

             •    McDonald’s does nothing to monitor serial harassers or problem restaurants or

                  areas or regions, permitting management to simply shuffle harassers around to

                  different restaurants, where they harass anew.

       10.       Instead of taking responsibility to address and eliminate this pervasive hostile

work environment at its restaurants, McDonald’s exerts operational pressure on managers to

continue to staff restaurants with the managers and crew members that perpetuate hostile work

environments. In short, McDonald’s puts profits above people, protecting harassers so long as

they keep flipping burgers, rather than protecting women workers subjected to unwelcome and

offensive verbal and physical abuse. The result is predictable: women workers in McDonald’s




                                                   6
    Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 7 of 53 PageID #:111




corporate owned and operated restaurants nationwide, including McOpCo restaurants in Florida,

are subjected to severe and pervasive sexual harassment and a hostile work environment.

       11.     McDonald’s female employees have suffered greatly as a result of the hostile

environment which McDonald’s perpetuates. Many are working at low-paid, difficult jobs

because they have little other option, because of language barriers, because of their age, because

of a lack of formal education, or for other reasons. So instead of being able to quit and find work

elsewhere, they must endure, at great personal cost. The experiences of women who suffer

sexual harassment stay with them for a lifetime, causing emotional and even physical pain, and

continuing damage to self-esteem and emotional and physical health. While money cannot make

someone whole for experiencing abuse, Plaintiffs ask the Court to award at least $100,000 in

compensatory damages per woman for the harassment and hostile work environment these

women have endured. For the female workers at the roughly 100 McDonald’s corporate-owned

Florida restaurants, that adds up to over $500 million in compensatory damages.

       12.     To remedy these systemic problems and civil rights violations by McDonald’s,

Plaintiffs ask this Court to (a) certify a class of female employees at McDonald’s corporate

owned and operated “McOpCo” restaurants in the State of Florida; (b) enter an order declaring

that McDonald’s violates the civil rights of Plaintiffs and class members under Title VII and

FCRA by subjecting them to a hostile work environment; (c) award damages to compensate

Plaintiffs and class members for their emotional distress and other injuries; (d) enter an order

requiring that McDonald’s take adequate steps to stop and prevent sexual harassment by

implementing effective worker-centered anti-harassment policies and procedures; worker-led

mandatory training; a safe and effective system of reporting (including above the restaurant

level); adequate training of in-restaurant and upper level management, particularly with respect


                                                 7
    Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 8 of 53 PageID #:112




to investigation of sexual harassment complaints and discipline therefore; policies and

procedures mandating adequate investigation into, and discipline for, sexual harassment; and

protections against retaliation, as required to avoid continued violations of Title VII and FCRA;

and (e) award punitive damages sufficient to deter McDonald’s from its continuing egregious

violation of civil rights.

                                             PARTIES

         13.    Plaintiff Jamelia Fairley (“Ms. Fairley”) is a 24-year-old resident of Lake Mary,

Florida who currently works at the corporate owned and operated McOpCo McDonald’s

restaurant located at 112 South French Avenue in Sanford, Florida (the “South French Avenue

restaurant”) as a crew member. Ms. Fairley brings this action individually and on behalf of the

proposed Class.

         14.    Plaintiff Ashley Reddick (hereinafter “Ms. Reddick”) is a 28-year-old resident of

Sanford, Florida who formerly worked as a crew member and crew trainer at the South French

Avenue restaurant. Ms. Reddick brings this action individually and on behalf of the proposed

Class.

         15.    Defendant McDonald’s Corporation is a Delaware corporation that has its

principal place of business in Chicago, Illinois, and operates restaurants in all 50 states.

         16.    Defendant McDonald’s USA, LLC (“McDonald’s USA”) is a Delaware limited

liability company that has its principal place of business in Chicago, Illinois, and operates

restaurants in all 50 states. McDonald’s USA is a wholly-owned subsidiary of McDonald’s

Corporation.

         17.    Defendant McDonald’s Restaurants of Florida, Inc. (“McDonald’s Restaurants of

Florida”) is a Florida profit corporation that has its principal place of business in Chicago,



                                                  8
    Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 9 of 53 PageID #:113




Illinois, and operates McDonald’s restaurants throughout Florida. McDonald’s Restaurants of

Florida is a wholly-owned subsidiary of McDonald’s USA.

        18.    The Florida corporate registrations for McDonald’s Corporation, McDonald’s

USA, and McDonald’s Restaurants of Florida reflect that all three entities share the same

principal place of business, McDonald’s headquarters at 110 N. Carpenter Street, Chicago, IL

60607-2101, and share many of the same officers.

                                 JURISDICTION AND VENUE

        19.    This Court has jurisdiction over this matter under 28 U.S.C. §1332 (federal

question), based upon Plaintiffs’ claims under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §2000e, et seq. This Court has supplemental jurisdiction over Plaintiffs’ state law claims

pursuant to 28 U.S.C. §1367.

        20.    Venue is proper in the Northern District of Illinois pursuant to 42 U.S.C. §2000e-

5(f)(3), because the unlawful employment policies and practices were developed and

implemented at McDonald’s headquarters in Chicago, Illinois (including training of managers at

Hamburger University in Chicago), and because the employment records relevant to such

policies and practices are maintained at McDonald’s headquarters in the Northern District of

Illinois.

        21.    Because the unlawful employment policies and practices were developed at

McDonald’s headquarters in Chicago, Illinois, this case should be assigned to the Eastern

Division of the Northern District of Illinois.




                                                 9
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 10 of 53 PageID #:114




                                   FACTUAL ALLEGATIONS

       A.      McDonald’s Owns, Operates, and is Responsible for the Work Environment
               of Over 100 Corporate-Owned Restaurants in Florida, and Develops and
               Sets Policies for those Restaurants from its Headquarters in Chicago.

       22.     McDonald’s Corporation, McDonald’s USA, and McDonald’s Restaurants of

Florida comprise a single integrated enterprise that owns and operates all the corporate owned

and operated McDonald’s restaurants in Florida, and employs the workers at those restaurants.

       23.     McDonald’s USA operates approximately 650 “McOpCo” restaurants across the

United States—restaurants directly owned and operated by McDonald’s, rather than by a

franchisee. On information and belief, these McOpCo restaurants employ approximately 40,000

restaurant employees across the United States.

       24.     The state of Florida has the greatest number of McOpCo stores—over 100—

employing, on information and belief, in excess of 6,000 workers.

       25.     As a single integrated enterprise, the Defendants jointly control the working

conditions of employees at McDonald’s corporate owned and operated McOpCo restaurants,

including those in Florida, including with respect to Human Resources policies, the physical

work environment, required worker and manager training, and hiring, discipline, transfer, and

firing of workers, among others.

       26.     The Defendants develop common tools and procedures at their Illinois

headquarters to be used at their corporate owned and operated McOpCo restaurants throughout

the country, including in Florida. For example, Defendants centrally develop tools for recruiting,

hiring, orientation, training, maximizing employee performance, and more.

       27.     The Defendants also develop and set common policies at their Illinois

headquarters with respect to training about and prevention of sexual harassment in McDonald’s

corporate owned and operated McOpCo restaurants, and with respect to reporting and
                                                 10
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 11 of 53 PageID #:115




investigating complaints of sexual harassment in McDonald’s McOpCo restaurants. For

example, posters in McOpCo restaurants nationwide reflect that “McDonald’s USA” is

responsible for and exerts control over sexual harassment policies and procedures, and employee

handbooks containing McDonald’s formal written (but not enforced) sexual harassment policy

are written in Chicago headquarters. As described in detail below, McDonald’s common sexual

harassment policies are wholly inadequate and ineffective.

       28.     McDonald’s also trains restaurant General Managers and managers above the

restaurant level at “Hamburger University” at its Chicago headquarters. That training too,

carried out and implemented in Chicago, is wholly inadequate.

       29.     Employees at McDonald’s Chicago headquarters are responsible for McDonald’s

corporate owned and operated McOpCo restaurants from an HR perspective, including ensuring

that all HR practices, principles, and procedures are followed and applied effectively. Regional

HR Consultants, who provide HR direction in the field to restaurant managers and the

Operations Consultants who supervise multiple stores, themselves partner with the Corporate

Legal Department in Chicago.

       30.     Specific employment practices such as hiring and candidate screening, employee

orientation, training, benefits, and management structures are developed and set by employees at

Chicago headquarters, and mandated throughout corporate owned and operated McOpCo

restaurants, including those in Florida.

       31.     McDonald’s controls these restaurants by conducting regular audits to ensure

compliance with company employee practices. In addition, furthering this system of centralized

control and decision-making from Chicago headquarters is a reporting chain regarding the




                                               11
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 12 of 53 PageID #:116




operations of corporate owned and operated McOpCo restaurants that goes all the way up to

senior and management employees at Chicago headquarters.

       32.     Together, all Defendants operated the McDonald’s corporate owned and operated

McOpCo stores in Florida during the relevant period and jointly employed all workers there,

including Plaintiffs, class members, and managers, as well as higher-level supervisors and HR

representatives with authority over multiple stores in Florida.

       33.     McDonald’s Corporation, McDonald’s USA, and McDonald’s Restaurants of

Florida are jointly liable for their failure to prevent and remediate the acts of sexual harassment,

retaliation, discrimination and civil rights violations complained of herein.

       B.      Plaintiffs Jamelia Fairley and Ashley Reddick were Subjected to Severe or
               Pervasive Sexual and Sex-Based Harassment, a Sexually Hostile Work
               Environment, and Retaliation.

               1.      Plaintiff Jamelia Fairley

       34.     Ms. Fairley has worked at the South French Avenue restaurant as a crew member

since about September 2016. Ms. Fairley is a single mother earning barely above minimum

wage at McDonald’s to care for and support herself and her young daughter.

       35.     When she first started working at McDonald’s, Ms. Fairley was required to sign a

paper saying that she had received a copy of an employee handbook that contained McDonald’s

stated policy against sexual harassment for McOpCo employees, but she was not given any

actual training regarding sexual harassment or how to report it.

       36.     While working at the South French Avenue restaurant, Ms. Fairley was subjected

to, and witnessed, sexual and sex-based harassment, and later experienced retaliation for

reporting and opposing such harassment.




                                                 12
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 13 of 53 PageID #:117




        37.    In December 2018, co-worker Brian Newton began making unwelcome and

sexual comments to Ms. Fairley, including telling her that she had a “fat ass” and “I’ll take you

for a ride.”

        38.    Although Ms. Fairley made clear that such comments were unwelcome,

inappropriate, and offensive, and that she was not interested in having sex with Newton, his

conduct worsened.

        39.    Beyond the verbal taunts, Ms. Fairley endured frequent physical assaults by

Newton. Newton began pinching her buttocks on numerous occasions, rubbing his hand in her

groin area, and touching her hair. He also grabbed Ms. Fairley by the waist and pulled her back

into his groin area, “dry-humping” her from behind.

        40.    Whenever Newton harassed her, Ms. Fairley repeatedly told him to stop, and said

things like, “I’m serious, don’t touch me!” Yet the harassment continued.

        41.    The harassment was openly committed, was not secret, and was known to

management. Other co-workers and a shift manager routinely witnessed Newton touching Ms.

Fairley without her consent, but did nothing to stop the harassment. Shift Manager Mary (last

name unknown) (“Shift Manager Mary”) and two other female co-workers all witnessed Newton

grab Ms. Fairley by the waist and “dry hump” her. On information and belief, Shift Manager

Mary did not report Newton’s behavior or take any other steps to stop him from harassing Ms.

Fairley.

        42.    In mid-December 2018, shortly after the harassment started, Ms. Fairley reported

Newton’s harassing conduct, including that he had rubbed his private parts against her while

working, to Shift Manager Thu Tran (“Shift Manager Tran”). Shift Manager Tran told Newton to

stop, but this warning had no effect whatsoever, as Newton continued the harassment, even later


                                                13
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 14 of 53 PageID #:118




that same day. On information and belief, Shift Manager Tran took no further steps to stop the

harassment or prevent further harassment, such as by disciplining Newton, or reporting the

harassment to the General Manager or other upper level managers. On information and belief,

McDonald’s had failed to train Shift Manager Tran about managers’ responsibility to report and

prevent sexual harassment, and had failed to provide Shift Manager Tran with adequate human

resources tools to do so.

       43.     Ms. Fairley then reported Newton’s conduct to her General Manager, Pedro

Jimenez (“General Manager Jimenez”), who said he would “talk to” Newton. Nevertheless, the

harassment continued. On information and belief, General Manager Jimenez failed to take

effective steps to prevent and stop future harassment, such as disciplining Newton, or reporting

Newton to managers above the restaurant level. On information and belief, McDonald’s had

failed to train General Manager Jimenez about General Managers’ responsibility to report and

prevent sexual harassment, and had failed to provide General Manager Jimenez with adequate

human resources tools to do so.

       44.     On or about January 9, 2019, Newton again attempted to rub his private parts

against Fairley, and tried to take her hand and put it on his groin area.

       45.     Ms. Fairley again reported this behavior to another Shift Manager, Kneitra (last

name unknown) (“Shift Manager Kneitra”), who checked the video cameras and confirmed that

Newton had attempted to assault Ms. Fairley. However, Shift Manager Kneitra told Ms. Fairley

that she should have reported the conduct to a different shift manager, Shift Manager Jelly, who

had been on duty at the time of the incident. On information and belief, Shift Manager Kneitra

took no further steps to stop the harassment or prevent further harassment, such as by

disciplining Newton, or reporting the harassment to the General Manager or other upper level


                                                 14
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 15 of 53 PageID #:119




managers. On information and belief, McDonald’s had failed to train Shift Manager Kneitra

about managers’ responsibility to report and prevent sexual harassment, and had failed to provide

Shift Manager Kneitra with adequate human resources tools to do so.

       46.    Meanwhile, another male employee, a maintenance employee named Matthew

Capshaw (“Capshaw”), also harassed Ms. Fairley, making comments to her and other female

employees such as, “What kind of underwear do you wear?” and “Do you suck dick?” Ms.

Fairley made clear that such comments were offensive and unwelcome.

       47.    Nevertheless, on or about January 6, 2019, Capshaw said to Ms. Fairley—after

asking her the age of her then-one-year old daughter—“How much would it be to fuck your

daughter?” Another male co-worker overheard the remark and laughed.

       48.    Ms. Fairley immediately reported this offensive and upsetting comment to Shift

Manager Mary, who confirmed with Capshaw that he had made the comment, but took no

further action. On information and belief, Shift Manager Mary took no further steps to stop the

harassment or prevent further harassment, such as by disciplining Capshaw, or reporting the

harassment to General Manager Jimenez or other upper level managers. On information and

belief, McDonald’s had failed to train Shift Manager Mary about managers’ responsibility to

report and prevent sexual harassment, and had failed to provide Shift Manager Mary with

adequate human resources tools to do so.

       49.    Ms. Fairley subsequently also reported Capshaw’s alarming statement to another

shift manager, and to General Manager Jimenez. Plaintiff Fairley also again reported that she

had been sexually harassed by Newton to General Manager Jimenez.

       50.    On January 16, 2019, General Manager Jimenez finally asked Ms. Fairley to write

statements about the previously-reported incidents involving Newton and Capshaw, and she


                                               15
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 16 of 53 PageID #:120




complied. It was only after Fairley had been harassed by a second man—Capshaw—that

General Manager Jimenez finally took statements from Ms. Fairley and apologized to her for not

taking her earlier complaint about Newton seriously.

       51.     The following day, McDonald’s Operations Consultant Yvonne Collins

(“Operations Consultant Collins”), who is responsible for supervising a group of McOpCo

restaurants, came to the South French Avenue restaurant and asked to speak with Ms. Fairley.

Operations Consultant Collins asked Ms. Fairley what had happened, and Ms. Fairley again

reported the harassment to which she had been subjected by Newton and Capshaw. Operations

Consultant Collins gave Ms. Fairley no further information.

       52.     Eventually, Capshaw, who had confessed to his inappropriate behavior, was

terminated. However, subsequently, Shift Manager Kiara pressured Ms. Fairley by asking why

she got her friend Capshaw fired. Shift Manager Mary was also present during the exchange.

This type of treatment, and managers’ open disdain for Ms. Fairley as a result of her reporting

the sexual harassment, made Ms. Fairley uncomfortable nearly every time she worked, and

caused her emotional distress.

       53.     On information and belief, neither General Manager Jimenez, Operations

Consultant Collins, or Jessica Goodwin, the HR Representative with responsibility over multiple

restaurants in Central Florida including the South French Avenue restaurant (“HR Representative

Goodwin”), undertook any meaningful investigation concerning Newton’s harassing conduct,

such as by asking any other potential witnesses to provide statements about Newton’s

harassment of Ms. Fairley or interviewing other victims of Newton’s harassment, even though

numerous restaurant employees had seen and were aware of the ongoing harassment.




                                                16
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 17 of 53 PageID #:121




       54.     Instead, Operations Consultant Collins belatedly asked only Newton—the

accused— to provide a statement. Based solely upon Newton’s statement that he had not

harassed anyone, and giving no weight to Ms. Fairley’s detailed written statement, the videotape

showing the harassment, and other workers who had experienced or witnessed harassment,

Operations Consultant Collins, acting in concert with HR Representative Goodwin, found that

there was “not significant evidence to support the allegation” of harassment. Newton faced no

consequences for his sexual harassment of Ms. Fairley.

       55.     In late January 2019, Newton was transferred to another store, ostensibly for

“safety concerns” after he was threatened by a customer in the drive-through. On information

and belief, the customer threatened Newton because he believed Newton had harassed a friend of

the customer, who also worked for McDonald’s.

       56.     Both Newton and Capshaw were permitted by management to interact with Ms.

Fairley, even after they no longer worked at the South French Avenue restaurant. Newton’s sister

still worked at the restaurant, and Newton came in to see her; while there, he would order food

from Ms. Fairley, who frequently worked as a cashier. Despite having been terminated,

Capshaw still was allowed to have lunch at the restaurant with Shift Manager Mary.

       57.     Being repeatedly confronted with Capshaw and Newton when they returned to the

South French Avenue restaurant caused Ms. Fairley continued emotional distress and anxiety.

She ultimately changed her shift in order to avoid encountering them.

       58.     Before reporting the incidents of harassment by Newton and Capshaw in late

2018 and early 2019, Ms. Fairley typically worked four days per week for approximately 25

hours per week. She had never been disciplined at work and had generally received positive

feedback.


                                               17
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 18 of 53 PageID #:122




       59.     After reporting the harassment to her managers, however, Ms. Fairley’s hours

were drastically reduced. On information and belief, managers at the South French Avenue store

reduced Ms. Fairley’s hours because they were angry that she had reported sexual harassment by

their co-workers/friends, and that Capshaw was fired as a result.

       60.     This dramatic reduction in hours caused Ms. Fairley severe emotional distress and

anxiety, because the resulting reduction in pay made it extremely difficult for Ms. Fairley, as a

single mother earning barely above minimum wage, to adequately care for her young daughter.

       61.     Because McDonald’s reduced Ms. Fairley’s hours and did nothing to prevent her

harassers from repeatedly coming in contact with her, thereby forcing her to continue to deal

with them, Ms. Fairley sought to remove herself from her hostile and traumatic work

environment by requesting a transfer to another McDonald’s McOpCo restaurant. But the only

restaurant to which McDonald’s would transfer Ms. Fairley was the one to which one of her

harassers (Newton) had been transferred.

       62.     Specifically, on March 12, 2019, Ms. Fairley called Operations Consultant Collins

to request a transfer, explaining that her manager and co-workers were punishing her for having

complained of harassment, and that Newton continued to frequent the South French Avenue

restaurant as a customer because his sister still worked there. Operations Consultant Collins told

Ms. Fairley that she could only transfer to one other restaurant—the restaurant to which Newton

had already been transferred. Not wanting to transfer to the restaurant where one of her

harassers was employed, Fairley asked if any other restaurants were available. Showing no

urgency and failing to delegate or reassign the task to transfer Fairley away from her harassers,

Operations Consultant Collins told Fairley that she was going on vacation and would “look into

it” when she got back.


                                                18
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 19 of 53 PageID #:123




        63.    When Operations Consultant Collins took no action, Fairley called a phone

number listed on a poster in the South French Avenue restaurant’s employee break room. After

encountering eight automated dial choices, Fairley was eventually transferred to an HR

representative’s extension. The HR representative did not pick up, however, so Fairley left a

message with her identification numbers and name. The HR representative never returned her

call.

        64.    Desperate, Fairley initiated her own research into other restaurant locations to

which she might be able to transfer, given the constraint that she relied on public transportation

to commute to work. She identified one potential McDonald’s McOpCo restaurant located in

Lake Mary, Florida (the “Lake Mary restaurant”).

        65.    Ms. Fairley subsequently asked Operations Consultant Collins about transferring

to the Lake Mary restaurant, but Operations Consultant Collins refused, telling Ms. Fairley that

the Lake Mary restaurant had no openings. This was false. On information and belief, due to

turnover, McDonald’s restaurants almost always have openings. For example, a July 2019 job

posting for the Lake Mary McDonald’s restaurant listed both part-time and full-time crew

member positions, with opportunities “available practically anytime: breakfast, lunch, late nights,

weekends – whatever.”

        66.    On information and belief, Operations Consultant Collins denied Ms. Fairley’s

request for transfer in retaliation for Fairley’s reports of sexual harassment.

        67.    Because Operations Consultant Collins denied her transfer request, Ms. Fairley

was forced to continue working at the South French Avenue restaurant, in continuing contact

with both of her harassers because of their relationships to other workers at that restaurant, and

subject to the continued retaliation by her managers.


                                                 19
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 20 of 53 PageID #:124




       68.     Because of the severe and pervasive harassment, hostile work environment, and

retaliation that she was forced to endure, Ms. Fairley suffered severe emotional distress and

anxiety, as well as lost income.

       69.     Ms. Fairley continues to suffer emotional distress and other negative effects from

the severe and pervasive harassment she was forced to endure.

               2.      Plaintiff Ashley Reddick

       70.     Ms. Reddick worked at the South French Avenue restaurant from approximately

October 28, 2015 to September 9, 2018, when she was fired in retaliation for reporting sexual

harassment. Ms. Reddick was initially hired as a crew member, and was subsequently promoted

to crew trainer in or about April 2016.

       71.     When she first started working at McDonald’s, Ms. Reddick was required to sign

a paper saying that she had received a copy of an employee handbook that contained

McDonald’s stated policies against sexual harassment for McOpCo employees, but she does not

remember ever seeing the handbook, let alone receiving a copy to keep, nor was she provided

with any other training regarding sexual harassment or how to report it. Even when she became

a became a crew trainer, Ms. Reddick received no specific training regarding sexual harassment,

much less regarding management obligations to prevent or remedy harassment.

       72.     While working at the South French Avenue restaurant, Ms. Reddick was

subjected to, and witnessed, sexual and sex-based harassment, and later, retaliation for reporting

and opposing such harassment.

       73.     In April 2018, a male co-worker, Marquis Frazier, known as “Marso,” began

making unwelcome and sexual comments to Ms. Reddick on a daily basis, including “Damn, I

wonder what you taste like,” “I got to have you,” and, “I didn’t know you had boobs like that.”



                                                20
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 21 of 53 PageID #:125




       74.     Although Ms. Reddick made clear that such comments were unwelcome,

inappropriate, and offensive, Marso’s conduct worsened.

       75.     Beyond the verbal harassment, Marso subjected Ms. Reddick to frequent physical

assaults. Marso would rub his groin area against Ms. Reddick when she was at the fry station or

in the kitchen, touch Ms. Reddick’s thighs, and rub against her shoulders, even though she

repeatedly made clear that such behavior was offensive and unwelcome.

       76.     On or about May 2018, when Ms. Reddick was in the back of the store, Marso

stood next to her, held his phone in front of her face displaying a picture of his erect penis, and

said, “Do you think you can handle this,” or words to that effect.

       77.     Offended and disgusted, Ms. Reddick immediately reported the incident and

Marso’s other behavior to Manager Debbie Turner (“Manager Turner”). Manager Turner said

she would “talk to” Marso, but the harassment continued. On information and belief, Turner

took no action to investigate the sexual harassment or to prevent further harassment. On

information and belief, McDonald’s had failed to train Manager Turner about managers’

responsibility to report and prevent sexual harassment, and had failed to provide Manager Turner

with adequate human resources tools to do so.

       78.     Only about a week later, when Ms. Reddick went into the men’s bathroom to

clean it, Marso followed her, cornered her in a confined space, and said, “I’ll show you what a

big boy can do,” or words to that effect. Ms. Reddick vigorously objected and immediately left

the bathroom without cleaning it.

       79.     Marso’s physical and verbal harassment continued unabated, causing Ms.

Reddick great anxiety and emotional distress.




                                                 21
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 22 of 53 PageID #:126




       80.     Adding to Ms. Reddick’s distress was management’s inaction after Ms. Reddick

first reported the harassment. Ms. Reddick felt that she had no recourse, and that additional

attempts to report the harassment would be futile. The generally hostile work environment and

pervasive harassment—including harassment of other female employees at the restaurant of

which Ms. Reddick was aware—made Ms. Reddick believe that McDonald’s would not treat

complaints of harassment seriously.

       81.     Because the harassment was so distressing, and because McDonald’s had left Ms.

Reddick to deal with the harassment entirely on her own, Ms. Reddick would ask to leave early

whenever Marso was scheduled to work, in an attempt to avoid him—resulting in lost wages.

       82.     Ms. Reddick eventually confided in her brother about the harassment, and he

came to the South French Avenue restaurant to confront Marso. After that, the harassment

stopped for a short period, but soon continued anew.

       83.     Marso’s harassment continued until approximately July 2018, when he stopped

working at the South French Avenue restaurant. On information and belief, Marso left of his

own accord, not because McDonald’s took any remedial action against him.

       84.     In addition to failing to remedy Marso’s prolonged harassment, McDonald’s also

permitted customers to harass Ms. Reddick.

       85.     In one incident, Ms. Reddick told a customer that she was “coming” to help him

at a particular register, and the man said, “I’ll make you cum.”

       86.     Ms. Reddick reported these incidents to the General Manager, Jackie Alexander

(“General Manager Alexander”), but General Manager Alexander took no action. On

information and belief, McDonald’s had failed to train General Manager Alexander about




                                                22
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 23 of 53 PageID #:127




managers’ responsibility to report and prevent sexual harassment, including from customers, and

had failed to provide General Manager Alexander with adequate human resources tools to do so.

       87.     Before reporting these incidents of harassment, Ms. Reddick typically worked

8:00 a.m. to 3:00 p.m. every weekday, and would often come in on weekends as well to fill in for

other employees who were absent.

       88.     On or about August 17, 2018, Ms. Reddick was sent home by Operations

Consultant Collins, who was at the restaurant that day, allegedly for being “confrontational,”

although she was not confrontational.

       89.     Ms. Reddick heard nothing further from any McDonald’s managers and was not

scheduled for any shifts for the next few weeks, despite inquiring about her schedule.

       90.     Ms. Reddick was sent a letter officially terminating her employment on

September 9, 2018.

       91.     On information and belief, other employees, especially long-term employees such

as Ms. Reddick, were not terminated for being “confrontational.” On information and belief,

Ms. Reddick was terminated in retaliation for her opposition to and reporting of Marso’s sexual

harassment.

       92.     Because of the pervasive harassment and hostile work environment that she was

forced to endure during her employment at McDonald’s, and because of McDonald’s retaliation

for her reporting of such harassment, Ms. Reddick suffered severe emotional distress and

anxiety, as well as lost income.

       93.     Plaintiff Reddick continues to suffer emotional distress and other negative effects

from the severe harassment she was forced to endure while McDonald’s stood by and did

nothing.


                                                23
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 24 of 53 PageID #:128




       C.      McDonald’s Knows That Women It Employs Have Been and Continue to Be
               Subject to Severe or Pervasive Sexual and Sex-Based Harassment, a Sexually
               Hostile Work Environment, and Retaliation, and McDonald’s Has Failed to
               Remediate or Prevent that Harassment and Retaliation.

       94.     Plaintiffs Fairley and Reddick were not the only McDonald’s workers at

restaurants in Florida who frequently experienced and observed sexual harassment of which

McDonald’s had actual or constructive knowledge, but failed to take adequate steps to prevent or

remedy.

       95.     The three different male employees who harassed Plaintiffs also routinely

harassed other women and girls at the South French Avenue restaurant, and, on information and

belief, at the restaurants to which they were transferred.

       96.     For example, Newton, who harassed Ms. Fairley, also harassed other female

employees. He made sexual comments to them on numerous occasions, and touched them

without their consent, despite their telling him to stop.

       97.     One of those women, like Ms. Fairley, also reported to General Manager Jimenez

that Newton touched her inappropriately, but on information and belief, McDonald’s did

nothing, and the female employee eventually was forced to quit as a result of the harassing

behavior.

       98.     In January 2019, the same period during which Newton was harassing Ms.

Fairley, he also pushed another female employee into the stockroom and rubbed his genitals

against her back. That employee also reported the incident to a manager that same day. When

she came in to work the next day, she was told she could not come back to work until she had

spoken to General Manager Jimenez. As a result, she lost a day’s wages. The female employee

subsequently spoke to the General Manager by phone, and was asked to provide a written

statement, which she did. Another co-worker also provided a written statement corroborating

                                                  24
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 25 of 53 PageID #:129




her report of harassment, as well as Ms. Fairley’s harassment complaint against Newton.

Despite these three statements alleging harassment by Newton, McDonald’s did not conduct a

thorough investigation or discipline Newton.

       99.     On information and belief, in light of McDonald’s failure to take action, yet

another female employee who was being harassed by Newton eventually told her boyfriend

about the ongoing harassment. On information and belief, the boyfriend showed up at

McDonald’s and confronted Newton.

       100.    It was only then that McDonald’s transferred Newton to another restaurant—

purportedly for his own safety—but took no action to investigate or otherwise address Newton’s

misconduct against his female co-workers. As a result of the transfer, Newton had access to a

whole new group of women to harass. In addition, McDonald’s continued to permit Newton to

frequently visit the South French Avenue restaurant where his sister worked, thereby causing

continuing distress to all the women he had harassed while employed there.

       101.    Indeed, despite reports by at least three women that he had harassed them and

others, including at least two who provided written statements, McDonald’s Operations

Consultant Collins found that “there was not significant evidence to support the allegation[s]” of

sexual harassment. On information and belief, Operations Consultant Collins and HR

Representative Goodwin never disciplined Newton, or imposed any consequences on him for his

behavior. On information and belief, Newton instead continued to harass women at the new

McDonald’s restaurant to which he was transferred.

       102.    McDonald’s knew that sexual harassment at the South French Avenue restaurant

was not a new phenomenon. In 2018, another employee of the South French Avenue restaurant

filed two formal charges with the EEOC, the first alleging pervasive sexual harassment that was


                                                25
     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 26 of 53 PageID #:130




reported to, but not remediated by, General Manager Alexander, and the second alleging that

General Manager Alexander terminated her in retaliation for having complained about sexual

harassment, and having filed the original EEOC charge.

        103.   At the South French Avenue restaurant (as with other McDonald’s restaurants),

employees worked in close proximity to one another, and discussed with one another the

harassment to which they were subjected. Consequently, they regularly witnessed, were exposed

to, and were aware of harassing conduct even when it was directed at others.12

        104.   This common knowledge and awareness of the pervasive incidents of sexual

harassment – in plain view of and without any remedy by management -- contributed to and

created a hostile work environment for all female workers at the restaurant. A reasonable

woman would perceive such constant and open harassment of female workers as creating an

employment environment that was intimidating, hostile, and/or offensive toward women.




12
        Research shows that experiencing ambient sexual harassment—that is, a general
environment of sexual harassment, which may involve witnessing or hearing about a co-worker’s
workplace sexual harassment—has demonstrated negative psychological and job-related
consequences. For example, one survey showed that bystanders of sexual harassment articulated
being less satisfied with life and experienced increased stress, depression and anxiety symptoms,
and a desire to withdraw from their workplace. See generally Kathy Ann Hanisch, A Causal
Model of General Attitudes, Work Withdrawal, and Job Withdrawal, Including Retirement
(1990) (unpublished Ph.D. dissertation, University of Illinois Urbana-Champaign) (on file with
ProQuest Dissertations Publishing) (individuals less satisfied with their work demonstrate
withdrawal through frequent tardiness, absences, and desires to leave their positions). Another
study found that low-wage workers who experienced ambient sexual harassment exhibited
symptoms that mimicked those of individuals who were directly harassed: they were more
withdrawn from their work and reported more symptoms of psychological distress, including
depression and anxiety. Theresa M. Glomb et al., Ambient Sexual Harassment: An Integrated
Model of Antecedents and Consequences, 71 ORG. BEHAV. & HUM. DECISION PROCESSES 322–23
(1997). In addition, research shows that the harmful psychological and job withdrawal effects of
ambient sexual harassment are not only prompted by direct observation of sexual harassment, but
by observation of institutional negligence in effectively dealing with such misconduct. See, e.g.,
Kathi Miner-Rubino & Lilia M. Cortina, Beyond Targets: Consequences of Vicarious Exposure
to Misogyny at Work, 92 J. APPLIED PSYCHOL. 1254, 1263–64 (2007).
                                               26
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 27 of 53 PageID #:131




       105.    The work environment at the restaurant that female workers were forced to endure

was permeated with sexual harassment so severe or pervasive as to make the restaurant an

objectively abusive and hostile workplace for women, thereby altering the terms of their

employment.

       106.    The harassment at the South French Avenue restaurant was open and notorious. It

was directly reported to multiple restaurant managers, from shift managers up to the General

Managers, first Jackie Alexander and then Pedro Jimenez. The sexual harassment was also

reported to the Operations Consultant, Yvonne Collins, and to the HR Representative, Jessica

Goodwin, who were responsible for overseeing the South French Avenue restaurant as well as

multiple other restaurants in Central Florida. None of these McDonald’s management personnel

took action reasonably calculated to remedy the sexual harassment and the sexually hostile work

environment. Instead, managers themselves, including managers above the restaurant level,

often contributed to the hostile work environment, including by retaliating against Plaintiffs and

other class members who reported or opposed harassment.

       107.    On information and belief, despite giving Operations Consultant Collins

responsibility over a wide swath of McDonald’s restaurants in Central Florida, McDonald’s

failed to train her, or any other Operations Consultant responsible for any other restaurant in

Florida, in how to investigate or remedy sexual harassment claims, or how to prevent sexual

harassment. On information and belief, despite giving HR Representative Goodwin

responsibility over a wide swath of McDonald’s restaurants in Central Florida, McDonald’s

failed to train her, or any other HR Representative responsible for any other restaurant in Florida,

in how to investigate or remedy sexual harassment claims, or how to prevent sexual harassment.




                                                27
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 28 of 53 PageID #:132




       108.    Without adequate training, policies, procedures and guidelines, Operations

Consultant Collins and HR Representative Goodwin did not take adequate steps to prevent and

remedy sexual harassment at the McDonald’s corporate owned and operated McOpCo

restaurants for which they were responsible. Instead of disciplining known harassers, they

transferred them from one restaurant to another, or discharged them but permitted them to

continue invading Plaintiffs’ workplace, while preventing survivors of harassment from

transferring to escape harassment and a hostile work environment.

       109.    On information and belief, HR Representative Goodwin partnered with

McDonald’s Corporate Legal Department in Chicago, which also failed to provide adequate

direction on the prevention of sexual harassment and, especially, the prevention of retaliation

against those who complained about sexual harassment or filed EEOC charges.

       110.    McDonald’s actual and constructive knowledge of unabated severe or pervasive

sexual harassment at corporate owned and operated McOpCo restaurants in Florida is not

confined to the South French Avenue restaurant. Rather, McDonald’s workers throughout

Florida have reported that they were sexually harassed while working at McDonald’s, but that

McDonald’s failed to stop or prevent the harassment.

       111.    For example, a woman who worked at the McDonald’s corporate owned and

operated McOpCo restaurant at 1020 34th St. North in St. Petersburg, Florida, repeatedly

reported to managers that she was being subjected to severe and pervasive verbal and physical

harassment by her shift manager, who demanded sex in exchange for hours. Nothing was done

to stop the harassment, and instead harassers were permitted to shuffle between stores and harass

more women.




                                                28
     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 29 of 53 PageID #:133




        112.   Another woman who worked as a crew member at the McDonald’s corporate

owned and operated McOpCo restaurant at 3785 S Orlando Dr, in Sanford, Florida also reported

being subjected to physical sexual harassment by a shift manager, and retaliation for reporting

the harassment. Almost a year after she was terminated for having reported the harassment, she

ran into the same shift manager on the street. He offered to get her a job at a different

McDonald’s restaurant and asked for her number. He then texted her using a service that

masked his phone number, stating that if she would have a “sexual no strings attached

relationship” with him he would get her another job at McDonald’s.

        113.   Another woman who worked as a crew member at the McDonald’s corporate

owned and operated McOpCo restaurant at 7627 Irlo Bronson Hwy in Kissimmee, Florida, was

repeatedly harassed by the General Manager, both verbally and physically. He cornered her in

the bathroom and masturbated in front of her, then forced her to clean up the mess. Because

McDonald’s policies instructed her to complain to the General Manager, she had nowhere to

turn. She filed an EEOC charge, and then a federal lawsuit alleging that the General Manager

repeatedly harassed her.13

        114.   The hostile work environment experienced by women workers at McDonald’s

corporate owned and operated McOpCo restaurants in Florida is a predictable result of

McDonald’s policies and procedures that condoned, and thereby encouraged, such misconduct,

resulting in systemic discrimination against women workers.

        115.   As McDonald’s is aware, many other female employees at McOpCo stores in

Florida have formally complained, including through legal action, about pervasive and routine




13
        Zimmerman v. McDonald’s, No. 6:19-CV-1894-PGB-EJK (M.D. Fla. 2019).
                                                 29
     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 30 of 53 PageID #:134




sexual harassment creating a hostile work environment condoned by McDonalds, and retaliation

for speaking out or complaining about this harassment.

        116.   For example, a woman working at a McDonald’s corporate owned and operated

McOpCo restaurant in Vero Beach, Florida, filed a federal lawsuit alleging that the store

manager harassed her, and that HR did nothing to stop the harassment, despite her complaints.14

McDonald’s settled the lawsuit soon after it was filed.

        117.   A woman working at a McDonald’s corporate owned and operated McOpCo

restaurant in Stuart, Florida filed a federal lawsuit alleging that a cashier harassed her, and that

she complained to her manager and to the corporate hotline, but that nothing was done.15

McDonald’s settled the lawsuit soon after it was filed.

        118.   A woman working at a McDonald’s corporate owned and operated McOpCo

restaurant in Leon County, Florida, filed a federal lawsuit concerning repeated unwanted

touching by one coworker and additional harassment by a second coworker that she reported to

her General Manager, who took no action to protect her and instead retaliated against her for

complaining.16 McDonald’s settled the lawsuit soon after it was filed.

        119.   In 2013, a woman working at a corporate owned and operated McOpCo restaurant

in Quincy, Florida, filed a federal lawsuit in which she claimed that General Manager Derrick

Morgan was being investigated for having sexually harassed one of her co-workers, that she gave

a statement with respect to sexual harassment by General Manager Morgan, and that General




14
        Bryant v. McDonald’s Corp., No. 2:08-cv-141555-DLG (S.D. Fla 2008).
15
        Neely v. McDonald’s Corp., No. 2:09-cv-14047-DLG (S.D. Fla. 2009).
16
        Ford v. McDonald’s Corp., No. 4:11-cv-00474 (N.D. Fla. 2011).
                                                  30
     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 31 of 53 PageID #:135




Manager Morgan retaliated against her by firing her.17 McDonald’s settled the lawsuit soon after

it was filed.

        120.    In 2014 a woman working at a corporate owned and operated McOpCo restaurant

in Tallahassee, Florida, reported that a shift manager subjected her and other female employees

to a hostile work environment, including by commenting on their clothing and appearances and

shouting profanities at them, and that General Manager Derrick Morgan failed to stop the

harassment that was reported to him.18 McDonald’s settled the lawsuit soon after it was filed.

        121.    Despite the fact that General Manager Morgan was named in a federal lawsuit

that McDonald’s had to settle, McDonald’s transferred GM Morgan from the Quincy restaurant

to the Tallahassee restaurant, where another woman accused him of participating in and

tolerating harassment. On information and belief, such transfer of problem managers and

employees from one restaurant to the other is a common practice, manufacturing the appearance

of remedying harassment while in fact simply displacing it to a new location.

        122.    As the treatment of Plaintiffs and these other examples show, rather than take

action to protect all women working at McDonald’s by implementing meaningful policies and

procedures to address the sexual harassment that it knows is occurring at its corporate owned and

operated McOpCo restaurants throughout Florida and the nation, McDonald’s ignores the

problem and protects harassers until a survivor has the fortitude and resources to find a lawyer

and file a lawsuit. Then, McDonald’s settles as quickly as possible, by way of a confidential

settlement. On information and belief, McDonald’s regards settlement of sexual harassment




17
        Williams v. McDonald’s Corp., No. 4-13-CV-00133-RH-CAS (N.D. Fla. 2013).
18
        Tyler v. McDonald’s Restaurants of Florida Inc., No. 4:14cv527 (N.D. Fla. 2014).
                                                31
     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 32 of 53 PageID #:136




cases as a cost of doing business, ignoring the tremendous emotional, physical, and economic

cost this harassment has on its women workers.

        123.    McDonald’s must be aware of the well-publicized studies of fast food workers in

particular, and restaurant workers in general, regarding the pervasiveness, and harmfulness, of

sexual harassment and the hostile work environments it creates. For example, a 2016 nationwide

survey of non-managerial fast food workers (including many who worked for McDonald’s) by

Hart Research found that forty-percent of women reported being personally subjected to sexual

harassment at their fast food jobs, with serious negative health and professional consequences.19

Other surveys have reported that the rate of sexual harassment among female restaurant workers

may be as high as ninety percent.20 And a recent survey of female non-managerial employees at

McDonald’s restaurants found that over eighty percent of workers at corporate owned and

operated McDonald’s restaurants had experienced sexual harassment, and that while a strong

majority of workers took steps to report such harassment, over seventy percent faced some form

of retaliation for doing so.21

        124.    McDonald’s corporate owned and operated McOpCo Florida stores are not

immune to the problem pervasive to this industry and to McDonald’s in particular; without



19
       See Hart Research Associates, “Two in Five Women in Fast Food Industry Face Sexual
Harassment on the Job,” October 15, 2016, at https://hartresearch.com/fast-food-worker-
harassment-survey-findings/.
20
       The Glass Floor: Sexual Harassment in the Restaurant Industry, The Restaurant
Opportunities Center United (2014); see also Stampler, Laura, 66% of Female Restaurant
Workers Report Being Sexually Harassed by Managers, Time Magazine (Oct. 4, 2014); Johnson,
Stefanie and Madera, Juan. Sexual Harassment Is Pervasive in the Restaurant Industry. Here’s
What Needs to Change, Harvard Business Review (Jan. 18, 2018).
21
       See ALG Research, Sexual Harassment is a Pervasive Problem at McDonald’s Locations
Nationwide (May 19, 2020), http://www.changetowin.org/wp-
content/uploads/2020/05/RESULTS-MEMO-MCDONALDS-SEXUAL-HARASSMENT-
SURVEY-5.19.2020.pdf.
                                                 32
     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 33 of 53 PageID #:137




effective enforcement of institutional policies and procedures to prevent sexual harassment,

women workers will continue to be subjected to sexual harassment and a hostile work

environment.

        D.     McDonald’s Policies and Procedures Perpetuate Systemic Discrimination
               Against Women Workers By Failing to Adequately Stop, Prevent, and
               Remedy Severe or Pervasive Sexual and Sex-Based Harassment and Sexually
               Hostile Work Environments, and Retaliation for Reporting that Misconduct.

        125.   Plaintiffs and class members were and are subjected to sexually hostile work

environments in McDonald’s corporate owned and operated McOpCo restaurants as a result of

McDonald’s failure to put in place effective policies and practices to prevent and remedy sexual

harassment, and McDonald’s acquiescence in the subsequent, predictable severe or pervasive

sexual harassment.

        126.   This severe or pervasive harassment, and the failure of restaurant-level and upper-

level management to address it despite being on actual and constructive notice of the harassment,

created a culture that encouraged further misconduct. Indeed, studies have found that male

employees are more willing to engage in sexual harassment in environments where sexist

behavior and sexual harassment is modeled by others.22

        127.   Research shows that what has been termed the “organizational climate” around

sexual harassment in a workplace is the most important factor in determining—that is, the factor

with the greatest statistical effect on—whether workers are subjected to sexual harassment in

their workplace.23




22
        See John B. Pryor et al., A Social Psychological Analysis of Sexual Harassment: The
Person/Situation Interaction, 42 J. VOCATIONAL BEHAV. 68, 78–79 (1993).
23
       Chelsea R. Willness et al., A Meta-Analysis of the Antecedents and Consequences of
Workplace Sexual Harassment, 60 PERSONNEL PSYCHOL. 127, 143 (2007).
                                               33
     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 34 of 53 PageID #:138




        128.    The “organizational climate” is created by a workplace’s policies and practices

concerning sexual harassment, including formal written guidelines for behavior, procedures for

filing grievances and investigating complaints, and education and training programs, as well as

implementation, prevention, and enforcement practices.24

        129.    Three aspects of an organizational climate that are particularly problematic relate

to accountability—that is, a perceived risk to victims for complaining, a lack of sanctions against

offenders, and the perception that one’s complaints will not be taken seriously.25

        130.    Research further shows that perceived managerial lenience in effectively handling

sexual harassment in the workplace is associated with higher incidences of such conduct.26

        131.    Thus, an organization’s actual and perceived ability to recognize, penalize, and

reduce sexual harassment influences whether and how it manifests in the workplace.

        132.    The mere existence of codes of conduct prohibiting sexual harassment as the main

or sole method to mitigate sexual harassment has long been recognized as ineffective;

institutional action is necessary.27




24
        Id. at 133–34.
25
        Id.
26
        Id. at 143; Melanie S. Harned et al., Sexual Assault and Other Types of Sexual
Harassment by Workplace Personnel: A Comparison of Antecedents and Consequences, 7 J.
OCCUPATIONAL HEALTH PSYCHOL. 174, 183 (2002); Louise F. Fitzgerald et al., Antecedents and
Consequences of Sexual Harassment in Organizations: A Test of an Integrated Model, 82 J.
APPL. PSYCHOL. 578, 584 (1997); Charles L. Hulin et al., Organizational Influences on Sexual
Harassment, in SEXUAL HARASSMENT IN THE WORKPLACE: PERSPECTIVES, FRONTIERS, AND
RESPONSE STRATEGIES 127–50 (Margaret S. Stockdale ed., Sage Publications 4th ed. 1996).
27
        James E. Gruber, The Impact of Male Work Environments and Organizational Policies
on Women’s Experiences of Sexual Harassment, 12 GENDER & SOCIETY 301, 316 (1998). These
findings are similar to the conclusions of previous studies of bullying in the workplace, which
find that such behavior positively correlates with laissez-faire management approaches to dealing
with interpersonal conflict or harassment. See, e.g., Helena Cooper-Thomas et al., The Impact of
Bullying on Observers and Targets, 14 N.Z. J. HUM. RESOURCES MGMT. 82, 83–84 (2014).
                                                 34
     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 35 of 53 PageID #:139




        133.   Individuals who self-identify as working in environments where they believe that

reports of sexual harassment will be ignored and whistleblowers will be punished also report

experiencing more sexual harassment.28

        134.   For this reason, Human Resources policies can have the effect of promoting

sexual harassment in the workplace if they are perceived as lacking in formal procedure and

being inattentive to reports or reporters of sexual harassment.29

        135.   In short, although an employer may not be able to avoid all individual incidents of

harassment in the first instance, it can, through proper and effective policies and procedures for

the prevention and remediation of harassment, avoid systemic, widespread misconduct and

thereby protect its employees. When an employer does not take affirmative, effective action to

protect its workers, however, harassment can and will occur wherever and whenever an

individual with a proclivity for harassment is present in the workplace, and other employees are

emboldened to replicate that behavior.

        136.   At its corporate owned and operated McOpCo restaurants nationwide, including

those in Florida, McDonald’s has failed and continues to fail to implement the policies and

procedures long known to effectively prevent and remediate harassment. Such failure signals to

workers that harassment is permitted, and that objecting is futile. McDonald’s failure to

implement meaningful policies and procedures to prevent and penalize sexual harassment creates

the conditions necessary for individual harassers to act on their proclivities for harassment with

impunity.



28
        Louise F. Fitzgerald et al., Antecedents and Consequences of Sexual Harassment in
Organizations: A Test of an Integrated Model, 82 J. APPL. PSYCHOL. 578, 584 (1997).
29
        Cailin S. Stamarski & Leanne S. Son Hing, Gender Inequalities in the Workplace: The
Effects of Organizational Structures, Processes, Practices, and Decision Makers’ Sexism, 6
FRONTIERS PSYCHOL. 1, 7–8 (2015).
                                                 35
     Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 36 of 53 PageID #:140




        137.   McDonald’s insufficient policies and procedures for dealing with sexual

harassment are conceived, promulgated and operationalized from corporate headquarters in

Chicago, and apply to all corporate owned and operated McOpCo restaurants nationwide,

including those in Florida. At every level, these measures are insufficient to prevent or remedy

sexual harassment, and instead create a culture that fosters and tolerates harassment.

        138.   Despite the fact that McDonald’s advertises itself as “America’s best first job,”

and that it knows that many of its workers are teenaged or recent entrants to the workforce,

McDonald’s fails to educate workers about what behavior is and is not appropriate in the

workplace, including what constitutes sexual harassment, how to report harassment if it occurs,

and what steps it will take to remedy harassment of which it is aware. At most, McDonald’s

provides employees with an employee handbook in which its scant anti-harassment policy is

buried, written in legalese, that is insufficient to actually teach workers, particularly younger

workers, non-English speaking workers, workers who have not completed high school, and

workers with a low literacy level, what they need to know. Indeed, a recent poll found that only

36% of female McDonald’s employees work at a location that provides sexual harassment

training.30

        139.   McDonald’s informs workers, including through its “Open Door” policy posted in

employee breakrooms, that they can report problems to any member of the management team,

and that speaking directly to a manager is the best way to resolve workplace issues. That is,

workers are encouraged to, and do, report sexual harassment to lower-level in-restaurant




30
  See ALG Research, Sexual Harassment is a Pervasive Problem at McDonald’s Locations
Nationwide (May 19, 2020), http://www.changetowin.org/wp-
content/uploads/2020/05/RESULTS-MEMO-MCDONALDS-SEXUAL-HARASSMENT-
SURVEY-5.19.2020.pdf.
                                                 36
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 37 of 53 PageID #:141




managers, including shift managers (who may be the highest level manager on duty on any

particular shift), Department Managers, Assistant Managers, or General Managers.

       140.    On information and belief, despite putting much of the responsibility for

preventing and remedying sexual harassment on these frontline in-restaurant managers, including

lower level shift managers, McDonald’s does not train, or does not adequately train, in-restaurant

managers, including Shift Managers, Department Managers, Assistant Managers, and General

Managers, in how to recognize or remedy sexual harassment that they witness, or that is reported

to them.

       141.    On information and belief, McDonald’s does not train, or does not adequately

train, in-restaurant managers in how to document reports of sexual harassment, how to

investigate sexual harassment (including how to select and interview witnesses and determine

credibility), how to document such investigations, how to determine on the basis of an

investigation whether sexual harassment has occurred, whether and how to discipline harassers,

and how to protect victims of harassment from further harassment or from retaliation for

reporting harassment.

       142.     Other than a single brief statement in the employee handbook, McDonald’s does

not, on information and belief, train or adequately train in-restaurant managers to report sexual

harassment that they witness or that is reported to them, to managers above the restaurant level to

whom such harassment should be reported. On information and belief, McDonald’s does not

hold in-restaurant managers accountable for failure to recognize and report sexual harassment,

even sexual harassment that is directly reported to them, such as by factoring such failures into

their performance evaluations, or eligibility for raises and promotion.




                                                37
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 38 of 53 PageID #:142




       143.    In-restaurant managers are dependent on having an adequate number of crew

members to meet operational needs. On information and belief, restaurant managers are

evaluated (including with respect to eligibility for raises and promotion) based on their meeting

certain operational standards, but are not evaluated based on their work to prevent and remedy

sexual harassment.

       144.    On information and belief, McDonald’s does not hold in-restaurant managers

accountable for failure to adequately investigate and remedy sexual harassment that is witnessed

by or reported to them. Instead, on information and belief, McDonald’s allows operational needs

for certain numbers of workers on certain shifts at certain stores to take precedence over any

imposed discipline for harassment. Accordingly, McDonald’s policies and practices incentivize

in-restaurant McDonald’s managers to ignore witnessed or reported sexual harassment, because

they do not want to lose crew members needed to operate the restaurant.

       145.    McDonald’s also informs workers, through posters in breakrooms, that they may

report workplace problems, including sexual harassment, by calling a toll-free number for HR

Consulting, or by contacting the Operations Consultant/Area Manager or HR Representative/HR

Consultant assigned to oversee their restaurant.

       146.    If workers call the telephone number for HR Consulting, they encounter a

complicated voicemail “tree” that never uses the phrase “sexual harassment” or otherwise tells

them where to report misconduct. If employees manage to navigate the voicemail tree and reach

a live person, they are shunted back to the HR Representative/HR Consultant assigned to oversee

their restaurant. On information and belief, McDonald’s may have recently instituted a new

“hotline” to report sexual harassment, but in the end, workers calling to report sexual harassment




                                                   38
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 39 of 53 PageID #:143




are still shunted back to the HR Representative/HR Consultant assigned to oversee their

restaurant.

       147.    On information and belief, McDonald’s does not train, or does not adequately

train, above-restaurant managers responsible for overseeing a number of stores, including but not

limited to Operations Consultants and HR Representatives/Consultants, in how to handle sexual

harassment that is reported to them. On information and belief, McDonald’s does not train, or

does not adequately train, above-restaurant managers how to recognize sexual harassment, how

to document reports of sexual harassment, how to investigate sexual harassment (including how

to select and interview witnesses and determine credibility), how to document sexual harassment

investigations, how to determine on the basis of an investigation whether sexual harassment has

occurred, whether and how to discipline harassers, and how to protect victims of harassment

from further harassment or from retaliation for reporting harassment.

       148.    On information and belief, McDonald’s does not hold above-restaurant managers

accountable for failure to adequately investigate and remediate sexual harassment that is reported

to them. Instead, on information and belief, McDonald’s allows operational needs for certain

numbers of workers on certain shifts at certain stores to take precedence over any imposed

discipline for harassment. Accordingly, McDonald’s policies and practices incentivize above-

restaurant McDonald’s managers to ignore witnessed or reported sexual harassment, because

they do not want to lose crew members needed to operate the restaurants under their command.

       149.    Restaurant managers and above-restaurant managers also have an incentive not to

fire workers, for fear they will apply for unemployment insurance and thereby cost McDonald’s

money. Accordingly, above-restaurant managers have an incentive to transfer harassers to a

different restaurant rather than firing the harasser.


                                                  39
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 40 of 53 PageID #:144




       150.    On information and belief, in those instances that managers do discipline

employees for having engaged in sexual harassment (or, instead, retaliate by disciplining a

worker who complains), McDonald’s is aware of those reports. For instance, whenever a General

Manager disciplines an employee, an electronic copy of that discipline is transmitted to above-

restaurant personnel and ultimately, on information and belief, to McDonald’s headquarters in

Chicago, where senior HR personnel are located. To the extent that a General Manager or

above-restaurant manager seeks assistance in handling sexual harassment complaints, on

information and belief, HR staff at McDonald’s headquarters in Chicago advise the General

Manager or above-restaurant manager. HR Consultants partner with the Corporate Legal

Department in Chicago.

       151.    Despite being on notice of systemic sexual harassment at its corporate owned and

operated McOpCo restaurants, including those in Florida, McDonald’s has failed to take the

institutional action necessary to adequately address and prevent sexual harassment of its workers,

instead relying on policies and procedures that actually encourage and foster sexual harassment,

by holding neither harassers nor managers responsible for sexual harassment.

       152.    McDonald’s policies and procedures facilitated and continue to facilitate a culture

of sexual harassment and caused Plaintiffs and other class members to be subjected to sexual

harassment, a hostile work environment, and often, retaliation.

       153.    The severe or pervasive harassment, and Defendants’ failure to stop it, caused and

continues to cause workers to suffer emotional distress, humiliation, indignity, outrage,

embarrassment, and harm to reputation, among other things, including, for many workers, lost

wages. McDonald’s retaliation against workers who report sexual harassment that they or their

co-workers have suffered likewise has cause emotional distress, humiliation, indignity, outrage,


                                                40
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 41 of 53 PageID #:145




embarrassment, and harm to reputation and professional advancement, among other things,

including, for many workers, lost wages and/or termination.

       154.    Upon information and belief, the rampant sexual harassment, hostile work

environment, and retaliation, were so egregious that they drove some class members to leave,

thereby constructively terminating the workers and causing them to lose their pay and benefits.

                               CLASS ACTION ALLEGATIONS

       155.    Plaintiffs Jamelia Fairley and Ashley Reddick bring this action pursuant to

Federal Rule of Civil Procedure 23, on behalf of a proposed class (the “Class”) consisting of all

female employees who work or worked in a position below that of General Manager at

Defendants’ corporate owned and operated McOpCo McDonald’s restaurants in Florida, for a

time period from four years before the filing of this lawsuit to the time of trial (“the Class

Period”). Plaintiffs reserve the right to amend the definition of the Class based on discovery or

legal developments.

       156.    Plaintiffs also bring this action on behalf of a Subclass, consisting of all female

employees who work or worked in a position below that of General Manager at any of

Defendants’ corporate owned and operated McOpCo McDonald’s restaurants in Florida during

the Class Period who, after complaining of or reporting sexual harassment, were subject to

adverse employment action, including but not limited to, termination, discipline, reduction in

hours, assignment to inferior shifts, or transfer to an inferior restaurant location (the “Retaliation

Subclass”).

       157.    The Class has thousands of members, and the Retaliation Subclass has, on

information and belief, over 100 members. The members of the Class and Retaliation Subclass

are so numerous that joinder of all members is impracticable.



                                                  41
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 42 of 53 PageID #:146




       158.       There are questions of law and fact common to the Class and Retaliation

Subclass, central to the resolution of the case, and capable of class-wide resolution. Answers to

these common questions will advance this litigation significantly. Such common questions

capable of generating common answers apt to drive this litigation include, but are not limited to,

the following:

              •    whether McDonald’s operates its corporate owned and operated McOpCo

                   restaurants under a general pattern and practice of sex discrimination, by failing

                   to prevent and remediate sexual harassment against female workers;

              •    whether McDonald’s sexual harassment policies and procedures foster a culture

                   in McDonald’s corporate owned and operated McOpCo restaurants that allows

                   and encourages potential harassers to act on their proclivities for harassment;

              •    whether McDonald’s was on actual or constructive notice of the rampant sexual

                   harassment at McDonald’s corporate owned and operated McOpCo restaurants;

              •    whether McDonald’s took appropriate systemic corrective actions to stop and

                   prevent continued institutional harassment at its corporate owned and operated

                   McOpCo restaurants;

              •    whether a hostile work environment existed and exists at McDonald’s corporate

                   owned and operated McOpCo restaurants;

              •    whether McDonald’s policies and procedures did not prevent and instead

                   encouraged retaliation against women who reported sexual harassment; and

              •    whether McDonald’s is liable for the sexual harassment and/or retaliation

                   suffered by employees at corporate owned and operated McOpCo restaurants.




                                                  42
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 43 of 53 PageID #:147




        159.   Plaintiffs’ claims are typical of the claims of each member of the Class and

Retaliation Subclass. Plaintiffs are members of the Class and Subclass they seek to represent,

and Plaintiffs were injured by the same wrongful conduct that injured other members of the

Class and Subclass.

        160.   Plaintiffs will fairly and adequately represent the Class and Retaliation Subclass.

They have no conflicts of interest with the Class or Subclass, and have engaged counsel who are

experienced with class action litigation, discrimination on the basis of sex and sexual harassment

law, and the intersection of discrimination and class action law.

        161.   Class Certification is appropriate with respect to Plaintiffs’ request for injunctive

relief under Federal Rule of Civil Procedure 23(b)(2) because Defendants have acted or refused

to act on grounds generally applicable to the Class and Subclass, thereby making appropriate

final injunctive relief or corresponding declaratory relief with respect to the Class and Subclass

as a whole.

        162.   Class Certification is appropriate with respect to Plaintiffs’ request for monetary

relief under Federal Rule of Civil Procedure 23(b)(3) because questions of law and fact common

to the Class and Subclass predominate over any questions affecting only individual members,

and a class action is superior to other available methods for the fair and efficient adjudication of

this case.

        163.   Alternatively, the existence of a pattern and practice of sexual harassment and

retaliation are properly certified under Federal Rule of Civil Procedure 23(c)(4) for the Class and

Subclass because such claims present only common issues.

        164.   Punitive damages liability may alternatively be certified under Federal Rule of

Civil Procedure 23(b)(2) because such relief focuses on the conduct of Defendants and not the


                                                 43
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 44 of 53 PageID #:148




individual characteristics of the Plaintiffs and are an allowable form of incidental monetary

relief.

                                      CAUSES OF ACTION

                                          COUNT I
              VIOLATION OF TITLE VII, as amended, 42 U.S.C. § 2000e, et seq.
            (Sex Discrimination -- Sex Harassment and Hostile Work Environment)

          165.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

Complaint as though set out here word for word.

          166.    On May 10, 2019, Plaintiff Jamelia Fairley filed a timely charge of sex

discrimination and retaliation on behalf of herself and all others similarly situated with the

United States Equal Employment Opportunity Commission (“EEOC”), attached hereto as

Exhibit A. On January 13, 2020, the EEOC issued a dismissal and notice of right to sue,

attached hereto as Exhibit B.

          167.   On May 21, 2019, Plaintiff Ashley Reddick filed a timely charge of sex

discrimination and retaliation on behalf of herself and all others similarly situated with the EEOC

and Florida Commission, attached hereto as Exhibit C. On January 13, 2020, the EEOC issued a

dismissal and notice of right to sue, attached hereto as Exhibit D.

          168.   McDonald’s violated Title VII when it subjected Plaintiffs and class members to

severe or pervasive sexual harassment and sex-based harassment that altered Plaintiffs’ and class

members’ working conditions and created a hostile working environment. McDonald’s engaged

in a company-wide and systematic policy, pattern, and/or practice of such unlawful sex

discrimination by tolerating, condoning, and allowing sexual harassment of its women workers.

McDonald’s uniform nationwide policies, practices, and procedures together fostered an

atmosphere in which employees felt free to harass other employees, with no fear of discipline,

thus engendering even more harassment.
                                                  44
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 45 of 53 PageID #:149




       169.       Despite having actual and constructive knowledge of the sexual harassment and

hostile work environment to which Plaintiffs and class members have been subjected,

McDonald’s failed to take immediate and appropriate corrective action to stop it. Despite having

actual and constructive knowledge that the sexual harassment and hostile work environment

constituted a systemic, institutional problem, McDonald’s failed to take systemic, institutional

steps to remedy the sexual harassment and hostile work environment.

       170.       By failing to promulgate an adequate policy against sexual harassment, failing to

maintain an effective procedure for complaining about such conduct, and failing to otherwise

inform employees that McDonald’s will not tolerate sexual harassment in the workplace,

McDonald’s did not take reasonable care to prevent sexual harassment and did not provide a

reasonable avenue of complaint about such conduct.

       171.       McDonald’s knew or should have known that its actions constituted unlawful sex

discrimination, including sexual harassment and hostile work environment, and showed willful

and/or reckless disregard for Plaintiffs’ and class members’ statutorily protected rights.

       172.       The acts and omissions of McDonald’s constitute a pattern and practice of

discrimination against Plaintiffs and other members of the proposed Class.

       173.       As a direct result of McDonald’s discriminatory acts, Plaintiffs and the Class are

entitled to damages including, but not limited to:

              •     Past and future lost wages and benefits;

              •     Compensation for past and future physical and emotional distress;

              •     Punitive damages;

              •    Attorneys’ fees and costs; and

              •    Pre-judgment interest.


                                                    45
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 46 of 53 PageID #:150




        174.       As a direct result of McDonald’s discriminatory acts, Plaintiffs and the Class are

also entitled to declaratory and injunctive relief, as set forth in detail in the Prayer for Relief.

                                        COUNT II
            VIOLATION OF TITLE VII, as amended, 42 U.S.C. § 2000e, et seq.
       (Retaliation for Reporting and Opposing Sex Discrimination and Harassment)

        175.       Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

Complaint as though set out here word for word.

        176.       Plaintiffs and members of the Retaliation Subclass engaged in protected activities

under Title VII, including making internal complaints of sexual harassment, opposing sex

discrimination, and/or filing charges with the EEOC.

        177.       McDonald’s violated Title VII when it took adverse employment actions against

Plaintiffs and other class members with the purpose of retaliating against them because of their

participation in protected activities and opposition to sex discrimination, including sexual

harassment and hostile work environment.

        178.       McDonald’s knew or should have known that its actions constituted unlawful

retaliation and showed willful and/or reckless disregard for Plaintiffs’ and class members’

statutorily protected rights.

        179.       As a direct result of McDonald’s retaliatory acts, Plaintiffs and the Retaliation

Subclass are entitled to damages including, but not limited to:

               •     Past and future lost wages and benefits;

               •     Compensation for past and future physical and emotional distress;

               •     Punitive damages;

               •    Attorneys’ fees and costs; and

               •    Pre-judgment interest.


                                                     46
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 47 of 53 PageID #:151




        180.    As a direct result of McDonald’s discriminatory acts, Plaintiffs and the Class are

also entitled to declaratory and injunctive relief, as set forth in detail in the Prayer for Relief.

                                         COUNT III
            VIOLATION OF FLORIDA CIVIL RIGHTS ACT, Florida Statutes 760
            (Sex Discrimination -- Sex Harassment and Hostile Work Environment)

        181.    Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

Complaint as though set out here word for word.

        182.     On May 10, 2019, Plaintiff Jamelia Fairley filed a timely charge of sex

discrimination and retaliation on behalf of herself and all others similarly situated with the

EEOC, which was dual-filed with the Florida Commission on Human Relations (“Florida

Commission”), attached hereto as Exhibit A. The Commission failed to act on the charge within

180 days.

        183.    On May 20, 2019, Plaintiff Ashley Reddick filed a timely charge of sex

discrimination and retaliation on behalf of herself and all others similarly situated with the

EEOC, which was dual filed with the Florida Commission, attached hereto as Exhibit C. The

Commission failed to act on the charge within 180 days.

        184.    McDonald’s violated the Florida Civil Rights Act when it subjected Plaintiffs and

class members to severe or pervasive sexual harassment and sex-based harassment that altered

Plaintiffs’ and class members’ working conditions and created a hostile working environment.

McDonald’s engaged in a company-wide and systematic policy, pattern, and/or practice of such

unlawful sex discrimination by tolerating, condoning, and allowing sexual harassment of its

women workers. McDonald’s uniform nationwide policies, practices, and procedures together

fostered an atmosphere in which employees felt free to harass other employees, with no fear of

discipline, thus engendering even more harassment.



                                                   47
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 48 of 53 PageID #:152




       185.       Despite having actual and constructive knowledge of the sexual harassment and

hostile work environment to which Plaintiffs and class members have been subjected,

McDonald’s failed to take immediate and appropriate corrective action to stop it. Despite having

actual and constructive knowledge that the sexual harassment and hostile work environment

constituted a systemic, institutional problem, McDonald’s failed to take systemic, institutional

steps to remedy the sexual harassment and hostile work environment.

       186.       By failing to promulgate an adequate policy against sexual harassment, failing to

maintain an effective procedure for complaining about such conduct, and failing to otherwise

inform employees that McDonald’s will not tolerate sexual harassment in the workplace,

McDonald’s did not take reasonable care to prevent sexual harassment and did not provide a

reasonable avenue of complaint about such conduct.

       187.       McDonald’s knew or should have known that its actions constituted unlawful sex

discrimination, including sexual harassment and hostile work environment, and showed willful

and/or reckless disregard for Plaintiffs’ and class members’ statutorily protected rights.

       188.       The acts and omissions of McDonald’s constitute a pattern and practice of

discrimination against Plaintiffs and other members of the proposed Class.

       189.       As a direct result of McDonald’s discriminatory acts, Plaintiffs and the Class are

entitled to damages including, but not limited to:

              •     Past and future lost wages and benefits;

              •     Compensation for past and future physical and emotional distress;

              •     Punitive damages;

              •    Attorneys’ fees and costs; and

              •    Pre-judgment interest.


                                                    48
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 49 of 53 PageID #:153




        190.       As a direct result of McDonald’s discriminatory acts, Plaintiffs and the Class are

also entitled to declaratory and injunctive relief, as set forth in detail in the Prayer for Relief.

                                       COUNT IV
         VIOLATION OF FLORIDA CIVIL RIGHTS ACT, Florida Statutes 760
       (Retaliation for Reporting and Opposing Sex Discrimination and Harassment)

        191.       Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

Complaint as though set out here word for word.

        192.       Plaintiffs and members of the Retaliation Subclass engaged in protected activities

under FCRA, including making internal complaints of sexual harassment, opposing sex

discrimination, and/or filing charges with the Florida Commission.

        193.       McDonald’s violated FCRA when it took adverse employment actions against

Plaintiffs and other class members with the purpose of retaliating against them because of their

participation in protected activities and opposition to sex discrimination, including sexual

harassment and hostile work environment.

        194.       McDonald’s knew or should have known that its actions constituted unlawful

retaliation and showed willful and/or reckless disregard for Plaintiffs’ and class members’

statutorily protected rights.

        195.       As a direct result of McDonald’s retaliatory acts, Plaintiffs and the Retaliation

Subclass are entitled to damages including, but not limited to:

               •     Past and future lost wages and benefits;

               •     Compensation for past and future physical and emotional distress;

               •     Punitive damages;

               •    Attorneys’ fees and costs; and

               •    Pre-judgment interest.


                                                     49
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 50 of 53 PageID #:154




        196.     As a direct result of McDonald’s discriminatory acts, Plaintiffs and the Class are

also entitled to declaratory and injunctive relief, as set forth in detail in the Prayer for Relief.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and the Class and Subclass, pray for

relief as follows:

                 A.     Certification of a Class and Subclass, as that class and subclass has been

defined above;

                 B.     A declaration that McDonald’s is violating or has violated the civil rights

of Plaintiffs and the Class and Subclass they represent.

                 C.     An injunction requiring McDonald’s to remedy the civil rights violations

described herein, and to prevent future sexual harassment and subjection of its female employees

to a sexually hostile work environment, by, among other things:

                       i. Forming a committee of McDonald’s workers that, together with

                          McDonald’s and independent experts, will devise worker-centered and

                          worker-led practices to prevent and stop sex harassment.

                      ii. Developing and implementing mandatory training focused on

                          recognizing, preventing, and addressing sexual harassment at

                          McDonald’s. The training should be informed by worker feedback,

                          specifically by the feedback and input of survivors of sexual harassment

                          at McDonald’s, should be designed to specifically address the scenarios

                          faced by McDonald’s workers, and should take into account the working

                          conditions and demographic background of McDonald’s workforce.

                      iii. Revising anti-harassment policies to ensure that the policies are based on

                          worker and survivor feedback and input, make managers and
                                                   50
Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 51 of 53 PageID #:155




                  supervisory employees accountable for the work environment in their

                  restaurant locations and the areas and regions they supervise, and are

                  written in terms that a non-lawyer McDonald’s worker would

                  understand.

              iv. Implementing a safe reporting mechanism including multiple channels

                  for reporting sexual harassment, and adequately communicating that

                  reporting mechanism to all workers.

              v. Creating a protocol for investigation of employee complaints by an

                  entity or individuals skilled in conducting and documenting workplace

                  investigations, including trauma-informed ways of asking questions of

                  individuals reporting harassment and methods of determining credibility

                  that do not discount the accounts of sexual harassment victims.

              vi. Establishing a remedial scheme that assures accountability for parties

                  found to have engaged in harassment and managers who have failed to

                  prevent harassment, and that assures a safe, harassment-free

                  environment for those who report harassment.

             vii. Adopting and implementing practices to ensure that employees who

                  report harassment are not the subject of retaliation.

            viii. Monitoring the number and type of complaints lodged at each restaurant

                  and the resolution thereof.

              ix. Monitoring the transfer of accused harassers from one restaurant to

                  another.




                                          51
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 52 of 53 PageID #:156




                     x. Establishing metrics by which restaurants and areas/regions will be

                         evaluated for success in preventing and remedying sexual harassment

                         and monitored for compliance, and establishing penalties for

                         noncompliance.

                    xi. Establishing metrics by which in-restaurant and above-restaurant

                         managers will be evaluated for success in preventing and remedying

                         sexual harassment and monitored for compliance, and establishing

                         penalties for noncompliance.

               D.      An order retaining jurisdiction over this action to ensure that McDonald’s

complies with such a decree.

               E.      Judgment in an amount that the Court or jury determines to be fair, just,

and adequate compensation for the damages that Plaintiffs and class members have sustained,

past and future, together with interest, in an amount not less than $100,000 per class member,

exceeding $500,000,000.

               F.      An award of punitive damages that the Court or jury determines to be fair

and sufficient to punish, penalize, and/or deter McDonald’s.

               G.      An award of reasonable attorneys’ fees and costs; and

               H.      Any other relief that the Court deems appropriate.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury as to all those issues so triable as of right.




                                                 52
   Case: 1:20-cv-02273 Document #: 18 Filed: 06/04/20 Page 53 of 53 PageID #:157




Dated: June 4, 2020

                                      Respectfully submitted,

                                      /s/Douglas M. Werman
                                       One of Plaintiffs’ Counsel


 Douglas M. Werman                        Eve H. Cervantez*
 Maureen A. Salas                         Danielle Leonard*
 Sarah J. Arendt                          Elizabeth Vissers*
 WERMAN SALAS P.C.                        ALTSHULER BERZON, LLP
 77 W. Washington St., Ste 1402           177 Post Street, Suite 300
 Chicago, IL 60602                        San Francisco, CA 94108
 Tel: (312) 419-1008                      Tel: (415) 421-7151
 dwerman@flsalaw.com                      ecervantez@altber.com
 msalas@flsalaw.com                       dleonard@altber.com
 sarendt@flsalaw.com                      evissers@altber.com

 Counsel for Plaintiffs                   Counsel for Plaintiffs
                                          *Pro hac vice




                                        53
